KONDUROS, J.,
dissenting.
Respectfully, I disagree with the majority regarding the termination of Husband’s alimony on the basis of continued cohabitation with Hamby. According to the plain language of the statute, Wife must demonstrate by a preponderance of the evidence Husband and Hamby resided together for a period of at least ninety consecutive days or establish they separated *13with the intent to circumvent the ninety-day requirement. See S.C.Code Ann. § 20-3-130(B) (Supp.2012). In this case, the record establishes Hamby lived with her son prior to her becoming romantically involved with Husband. After that, the record shows that for a period of time, she spent approximately four to five nights per week at Husband’s home and the remaining nights at her son’s home, where she had her own room and aided in caring for her grandchildren. This was a regular occurrence every week, demonstrating the normal course of the parties’ relationship. Caring for her grandchildren was an activity Hamby engaged in prior to her relationship with Husband and was not shown to be an evasive response to the statute, which requires a showing of intent. Therefore, in my opinion, the preponderance of the evidence does not support a finding that Husband and Hamby continually resided together for a period of at least ninety consecutive days or that Husband and Hamby separated to avoid the termination of his alimony. Furthermore, I would remand the decision of attorney’s fees to the family court for reconsideration, factoring in Husband’s prevailing on the continued cohabitation issue.